Citation Nr: 0629585	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-45 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Washington, DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his aunt


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
1996, and the RO issued a statement of the case (SOC) in 
October 1996. The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
1996.

In June 1998, the Board remanded the veteran's claim to the 
RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claim (as reflected in an April 1999 and May 1999 
supplemental SOC (SSOC)).

In January 2000, the veteran and his aunt testified during a 
hearing before a former Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  

In February 2000, the Board remanded the matter on appeal to 
the RO for consideration of additional medical evidence 
submitted to the Board without a waiver of initial RO 
consideration.   A SSOC was issued in September 2001 
reflecting the RO's continued denial of service connection 
for PTSD.

In August 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
December 2002, the Board notified the veteran and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in August 2003, the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  After accomplishing the 
development requested on remand, the RO continued the denial 
of service connection (as reflected in the March 2006 SSOC) 
and returned the claim to the Board for further appellate 
consideration.

In July 2006, the Board notified the veteran that the 
Veterans Law Judge that conducted the January 2000 hearing 
was no longer employed at the Board and that he was entitled 
to another hearing, if he desired one.  See 38 U.S.C.A. § 
7107(c) (West 2002).  In a July 2006 letter, the veteran 
declined an additional hearing before a Veterans Law Judge.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in 
September 1999 and July 2006 informal hearing presentations, 
the veteran's representative appears to raise the matter of 
the veteran's entitlement to service connection for 
psychiatric disability other than PTSD.  However, as the RO 
has confined its consideration to service connection for 
PTSD, it has not yet addressed this matter; hence, it is 
referred to the RO for appropriate action.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on this matter.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

Initially, the Board notes that the record only contains 
barely legible copies of the veteran's DD-214; however, the 
record does not currently contain the veteran's service 
medical records (SMRs) or service personnel records for his 
period of active duty service from June 1967 to June 1970.    

In February 1996, the veteran notified the RO that his copies 
of his service records were destroyed in a house fire in 
1993.  Thereafter, the record documents the RO's July 1998 
and December 1998 requests for a search for the veteran's 
SMRs and DA 20 at the National Personnel Records Center 
(NPRC).  In a December 1998 response, the VA liaison office 
noted that the veteran service records were transferred to 
his National Guard Unit in 1996 and had not been returned to 
the NPRC at that time.  In January 1999, the RO requested 
that the National Guard provide copies of the veteran's 
entire service medical records; however, they replied with 
copies of only the veteran's National Guard records and not 
his active duty service records.   

In the August 2003 remand, the Board instructed the RO to 
contact the NPRC and request the veteran's SMRS and personnel 
records.  In addition, the RO was to prepare a letter 
requesting that the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) assist with providing information 
that might corroborate the veteran's alleged in-service 
stressors.  The first response regarding SMRs from the NPRC 
was that DPRIS (Defense Personnel Records Imaging System) was 
negative for images for this veteran.  The second response 
from NPRC regarding separation documents was also negative.  
The response from USASCRUR was that 1968 Morning Reports 
submitted by the 518th Signal Company (518th sig Co) did not 
list the veteran and they were unable to determine the 
veteran's exact unit of assignment during his South Vietnam 
tour.  In addition, the USACSCRUR response indicated that 
information concerning the veteran's unit of assignments 
should be in his DA Form 20 and recommended that it by 
obtained from his Official Military Personnel File (OMPF) at 
the NPRC.  

Initially, the Board notes that the RO provided the NPRC, 
DPRIS, and USASCRUR with the veteran's incorrect Social 
Security Number to conduct the most recent searches for his 
service records.  Therefore, the Board finds that additional 
action to locate the veteran's SMRs and personnel records is 
warranted.  The RO should attempt to obtain a legible copy of 
the veteran's DD-214 (record of separation from service) and 
a copy of his DA Form 20 (as recommended by USASCRUR) and 
associate it with the claims file.  In addition to the NPRC 
and DPRIS, the RO should directly contact the Commander at 
the Army Reserves Personnel Center (ARPERCEN) and any other 
pertinent military records depositories.  The RO is reminded 
that, in requesting records from Federal facilities, efforts 
to assist should continue until either the records are 
obtained, or sufficient evidence indicating that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile, is received.  See 38 C.F.R. 3.159(c) 
(2) (2005).

In addition, the Board notes that although the record 
contains a December 2002 and January 2004 notice letter from 
the RO to the veteran, pertinent to the claim on appeal, the 
record does not include any correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v.  Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed.Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response (of which he was not previously 
notified).  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b) (3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the appellant to 
submit all pertinent evidence in his possession, and ensure 
that its notice to him meets the requirements of the recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), with respect to the five elements of a claim for 
service connection, as appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.   The RO should exhaust all efforts to 
locate the veteran's SMRs and service 
personnel records.  The RO should contact 
the NPRC, DPRIS, Commander at the Army 
Reserves Personnel Center (ARPERCEN), and 
any other military records depositories 
using the veteran's correct Social 
Security Number and request the veteran's 
service medical records and personnel 
records, to specifically include his DA 
Form 20.  

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that the 
RO should continue its attempts until 
either the records are received, or until 
it receives specific  information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
as regards the claim for service 
connection for PTSD. The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate the claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
veteran to provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any medical records 
pertaining to the matter on appeal that 
are not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its notice to the 
appellant meets the requirements of the 
recent decision in Dingess/Hartman (cited 
to above), as appropriate.  

The RO's letter(s) must also clearly 
explain to the veteran that he has a full 
one-year period for response (although VA 
may decide the claims within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


